Citation Nr: 0947200	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  05-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Slomich, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1969.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

A hearing at the RO was held in November 2007 before the 
undersigned Veterans Law Judge who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 
7107(c) (West 2002) and who is rendering the determination in 
this case.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In March 2008 the Board remanded the case ordering the 
verification of the Veteran's alleged PTSD stressor, and the 
conduction of a medical examination, if such stressor was 
verified by the Joint Services Records Research Center 
(JSRRC).

The Veteran has contended that he developed PTSD as the 
result of his experiences in Korea.  Specifically, he 
contends that he developed PTSD as a result of a noncombat 
incident which occurred during the Fall of 1968, 
approximately between September and November 1968, when he 
was stationed with the 226th Signal Company in Korea and 
worked as a radio teletype operator.  During the November 
2007 Board hearing, the Veteran testified that while he was 
on a mission with his unit near the Sea of Japan, he was 
sitting on the beach with some fellow soldiers when they 
observed lights on the horizon.  (The Veteran explained that 
this period was a time of heightened tensions in Korea, as it 
was several months after the capture of the U.S.S. Pueblo by 
the North Koreans).  In light of this atmosphere, the 
Veteran's Lieutenant became alarmed and contacted their base 
camp to report the suspicious lights on the sea.  The base 
camp responded that there were no planned exercises by the 
U.S. Navy and that they should "dig in, get under trucks, dig 
holes, and ammunition was passed out." See Hearing Transcript 
at page 6.  The Veteran indicated that the base camp sent 
combat helicopters to investigate the source of the lights on 
the sea.  The Veteran indicated that it appeared as if there 
were 100 ships in the Sea of Japan and that he was certain he 
was going to die.  The helicopter pilots, however, eventually 
radioed back that the lights in the sea were from fishing 
boats and that there was no threat.  Nonetheless, the Veteran 
indicated that he had been fearful for his life and had had 
repeated nightmares of the incident for the past 30 years. 

Following the Board's March 2008 remand, the AMC submitted a 
request in April 2008 to the JSRRC in an attempt to verify 
the Veteran's stressor.  The AMC submitted the approximate 
dates the incident was alleged to have occurred (September 1, 
1968 through November 30, 1968) and requested that the JSRRC 
verify the "stressing experience."  Specifically, the AMC 
requested the JSRRC verify that the Veteran's unit was placed 
on a heightened alert over witnessing one hundred ships on 
the beach the Veteran's unit was assigned to.  The AMC also 
referenced the capture of the USS Pueblo by the North 
Koreans, and that there were unknown casualties as a result 
of the incident.  

In May 2008 the JSRRC responded that after having reviewed 
the history of the 226th Signal Company for 1968, no reports 
of casualties were mentioned in the unit's history.  

The Board finds the AMC's request to JSRRC inadequate.  The 
AMC stated that the Veteran's stressors included capture of 
the USS Pueblo; they do not.  The AMC then stated that the 
Veteran reported being on heightened alert after witnessing 
100 ships; the Veteran stated that it seemed from the lights 
as if there were 100 ships, not that there actually were.  

Then, the Board also finds the May 2008 JSRRC response 
inadequate as it only addressed whether the Veteran's unit 
suffered casualties in 1968.  As the Veteran has not 
contended that any casualties occurred during this alleged 
stressful experience, this information is not helpful in 
determining whether the incident occurred.  No references 
were made either to the incident that the Veteran described 
or to whether the 226th Signal Company was placed on a period 
of heightened alert during the September 1, 1968 through 
November 30, 1968 time period.  

Unfortunately, another remand is required to attempt to 
verify the Veteran's stressor.  The AMC's compliance with the 
Board's remand instructions is neither optional nor 
discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should submit another request 
to the JSRRC requesting it verify whether 
the Veteran's unit, the 226th Signal 
Company stationed in the Republic of 
Korea, at some time between September 1, 
1968 through November 30, 1968, was 
placed on heightened alert as a result of 
a possible sighting of a large number of 
enemy ships offshore.

2.  If and only if the attempt to obtain 
evidence corroborating the Veteran's 
claimed stressor proves successful, the 
Veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining whether a current 
diagnosis of PTSD is appropriate, and, if 
so, whether that diagnosis may be 
etiologically related to the corroborated 
stressor.  The claims file must be made 
available to the examiner in connection 
with the examination.  The examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the Veteran has PTSD as a result 
of the corroborated in-service stressor.



3. After the development requested above 
has been completed, the AMC should review 
the claim, considering all the evidence 
of record.  If the benefit sought on 
appeal is not granted, the Veteran and 
his representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


